Per Curiam.

Upon examination of the record, tins court agrees that the evidence amply supports the findings of the board that respondent has violated Canon 6, DE 6-101(A)(3), in that he clearly neglected legal matters en*62trusted to him, and Canon 9, DE 9-102(B) (3), in that he did not maintain complete records of all funds coming into his possession, thereby failing to preserve the separate identity of such funds. The foregoing violations constitute misconduct as defined in Gov. E. V(5) (a). Furthermore, those factors offered by respondent in mitigation of his actions are insufficient to justify his failure to abide by the rules which govern the members of the bar. If the operation of decedent’s music store and an alleged concurrent emotional strain prevented respondent from adequately administering the estate, it was respondent’s professional responsibility to ask to be relieved of such duty.
We concur with the recommendation of the Board of Commissioners on Grievances and Discipline, and respond-dent is indefinitely suspended from the practice of law.

Judgment accordingly.

O’Neill, C. J., Herbert, Cole, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.
Cole, J., of the Third Appellate District, sitting for Corrigan, J.